DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 13 November 2020, with respect to the treatment of the claims under 35 U.S.C. 112(a), (b) and (f) have been fully considered and are persuasive.  The interpretation and rejection of the claims has been withdrawn. 
Applicant asserts that the term “code” in the claims has sufficient structure.  Applicant cites to three decisions, Amdocs Limited v. Openet Telecom, Inc. slip copy at page 16 (2018), Smartflash LLC v. Apple Inc., 77 F.Supp.3d 535 (2014) and Afjymetrix, Inc. v. Hyseq, Inc., 132 F.Supp.2d 1212 (N.D. Cal. 2001).  The analyses set forth in the decisions above make clear that recitation of code and the like in the claims as in the claims in the instant application, has sufficient structure and is not considered a nonce term.  As such, the claims are not interpreted under 35 U.S.C. 112(f) as a means plus function claim.   Further, since the 112(f) analysis no longer holds, the rejections under 35 U.S.C. 112(a) and (b) no longer apply.

Applicant's arguments filed 13 November 2020 directed to the rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant alleges:
Without any admissions, claim 1 is amended to recite “generating, by the device, a second set of spectra by replicating respective spectra of 
Tamura is silent regarding determining a replication factor based on a temporal duration of a text component, let alone using the replication factor to replicate spectra.

Examiner respectfully disagrees.  Tamura teaches of 
1) calculation done using interpolation [ i.e. “replicated”] of the pitch-synchronously analyzed spectra; para 112; 
2) interpolating the obtained spectra; para 170; 
3) performing post processing on the obtained spectrum to correct the amplitude in the bands by replacing frequency components at the fundamental frequency positions; paras 145 and Fig. 19
4) the analysis being done on a fixed frame analysis in synchronization with the period of the speech; para 142.
Examiner submits that given the above, the interpolation, post processing and calculation done during the analysis in terms of the fixed frame length of the period of the speech teaches the limitations at issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 10, 12 – 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (hereinafter Tam, U.S. Patent Application Publication 2012/0053933).

Regarding Claim 1¸Tam discloses:
A method (e.g. operation of Fig. 30, note in the third embodiment of Fig. 30, speech synthesis unit 194 generates a speech waveform form according to that of speech synthesizer 100 in the first embodiment; para 179, 188; and also uses the speech synthesizer 200 according to the second embodiment for analyzing and learning; para 176), comprising:
receiving, by a device, a text input that includes a sequence of text components (e.g. text input unit 191 inputs text to be synthesized; para 177; note units of sentences according to a phoneme sequence; para 178);
determining, by the device and using a duration model, respective temporal durations of the text components (e.g. speech parameter generation unit 193 decides the number of frames corresponding to each state form a model of the duration distribution of each state of the HMM; para 178; note generate duration of S403 in Fig. 34 as well, deciding the duration for each state; para 190);

generating, by the device, a second set of spectra (e.g. speech parameter generation unit generates speech parameters using a model learned by the HMM learning unit 195 and stored in the HMM storage unit 196; para 177; and construction is based on a result of language analysis; para 178; note learning unit 195 learns using spectrum parameters analyzed by speech synthesizer 200 according to the second embodiment; para 176 and uses 120 of second embodiment 200 for the analysis; para 189) by replicating respective spectra of the first set of spectra using respective replication factors (e.g. determining spectrum parameters from the spectrum calculated by the calculation unit 122…using mel LSP and LPC parameters; para 113; note calculation done using interpolation [ i.e. “replicated”] of the pitch-synchronously analyzed spectra; para 112; see interpolating the obtained spectra; para 170; also see performing post processing on the obtained spectrum to correct the amplitude in the bands by replacing frequency components at the fundamental frequency positions; paras 145 and Fig. 19; and this is done on a fixed frame analysis in synchronization with 
generating, by the device, a spectrogram frame based on the second set of spectra (e.g. Fig. 4 is a diagram exemplifying the spectrum parameter sequence including a mel LSP parameter created by conversion; para 64; note mel LSP parameter is obtained by plotting the mel LSP parameter on a spectrogram of speech; para 64)
generating, by the device, an audio waveform based on the spectrogram frame (e.g. note parameters obtain in Fig. 4 and conversion; para 64 which provide an output to generate a waveform by applying a filter according to the corresponding parameters; para 62; see also element 13 in Figs. 1 and 15); and
providing, by the device, the audio waveform as an output (e.g. waveform output unit 14 that outputs a speech waveform; para 46, 62; Fig. 1).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Tam further discloses:
wherein the text components are phonemes (e.g. units of sentences according to a phoneme sequence, HMM constructed in units of phonemes; para 178)

Claim 3, in addition to the elements stated above regarding claim 1, Tam further discloses:
wherein the text components are characters (e.g. note fig. 9 phoneme “j” para 74)

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Tam further discloses:
wherein the second set of spectra comprise mel-frequency cepstrum spectra (e.g. speech waveform generated from speech parameter sequence by using a source-filter type speech synthesizer based on a mel cepstrum; para 171; see also mel LSP sequence in para 187).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Tam further discloses:
training the duration model using a set of prediction frames and training text components (e.g. speech synthesizer learns an HMM using speech parameters analyzed by the second embodiment and inputs any sentence by using the obtained HMM to generate speech parameters corresponding to the input sentence; para 174; see further the HMM learning unit 195 of Fig. 30 and storing the parameters of the model of HMM obtained from the learning para 176,; which is then used for parameter generation and deciding the number of frames corresponding to each state form a model of the duration distribution; para 178, 180, 189, and see numerous discussions of the learning of HMM throughout the entire disclosure)

Regarding Claim 7, in addition to the elements stated above regarding claim 1, Tam further discloses:
training the duration model using a hidden Markov Model forced alignment technique (e.g. note pitch mark creation and sequence of times to arrange a pitch pulse, determined by the fundamental frequency parameter; para 55; which are used to create the mixed sound source signal by superimposing and synthesizing according to the pitch mark; para 59 see placements of frames in Figs 8 and 19 according to the pitch marks [alignment]; note learning of parameter generation for the model of the duration distribution of each state of the HMM; para 178).

Regarding Claim 20, in addition to the elements stated above regarding claim 15, Tam further discloses:
wherein the second set of spectra includes a different number of spectra than as compared to the first set of spectra (e.g. note creating the parameter for the filters by factoring out the gain term on the mel conversion; para 103;, in other words using multiple parameters to create the one particular filter parameter)

Claims 8 and 15 are rejected under the same grounds stated above regarding claim 1.

Claims 9 and 16 are rejected under the same grounds stated above regarding claim 2.

Claims 10 and 17 are rejected under the same grounds stated above regarding claim 3.

Claims 12 and 19 are rejected under the same grounds stated above regarding claim 5.

Claim 13 is rejected under the same grounds stated above regarding claim 6.

Claim 14 is rejected under the same grounds stated above regarding claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
In particular note the amendment to claim 1, including the claimed “respective replication factors.”  While claims 4, 11 and 18 previously detailed replication based on the first set of spectra, specific respective replication factors tied to the elements claimed were not positively recited.  The prior claims 4, 11 and 18 were claimed in a broader manner.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654